The Court
held that permission will only be granted to file a transcript when a party shows a sufficient excuse for any delay in sending it up and is ready to file it, when the *63motion to dismiss is made, or within such time as will satisfy the court; but that the facts here showed no excuse, and that appellant was bound to show that he had done all in his power to procure a return, and paid, or been ready to pay the Register’s fees if required by that officer. He was bound to use active'measures to have the papers sent up.

Motion denied.